Case 2:18-cv-00232-JRS-DLP Document 87 Filed 06/17/19 Page 1 of 2 PageID #: 542




                                                                            FILED
                                                                      12:48 pm, Jun 17, 2019

                                                                      U.S. DISTRICT COURT
                                                                   SOUTHERN DISTRICT OF INDIANA
                                                                        Laura A. Briggs, Clerk
Case 2:18-cv-00232-JRS-DLP Document 87 Filed 06/17/19 Page 2 of 2 PageID #: 543
